Citation Nr: 0923073	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-24 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability 
status post left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In January 2008, the Veteran 
testified at the RO before the undersigned.  A transcript of 
that hearing has been associated with the claim's file.  In 
April 2008, the Board remanded the appeal for additional 
development.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that a chronic left knee disability was 
present in-service, arthritis of the left knee manifested 
itself to a compensable degree in the first post-service 
year, or that a current left knee disability is related to 
service.


CONCLUSION OF LAW

A left knee disability status post left knee replacement was 
not incurred in or aggravated by the Veteran's active service 
nor may arthritis of the left knee be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in August 
2004, prior to the November 2004 rating decision, along with 
the notice provided in December 2007 and April 2008, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
Dingess notice until after the initial adjudication of the 
claim, providing him with this notice in December 2007 and 
April 2008, followed by a readjudication of the claim in the 
February 2009 supplemental statement of the case "cures" 
any timing problem associated with the lack of notice prior 
to the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claim's files all identified and available service and post-
service medical records including, as per the April 2008 
Remand instructions, all of the claimant's records from the 
Biloxi VA Medical Center.  While a review of the record on 
appeal does not reveal that VA obtained all of the private 
treatment records identified in the April 2008 Remand, the 
Board finds that a remand to request these records is not 
required because the Veteran failed to provide VA with the 
authorizations needed to request these records despite being 
asked for them in April 2008.  Moreover, in May 2008, he 
notified VA that he had no other evidence to file in support 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (holding that "the duty to assist is not always a 
one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence"); Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (if the claimant informs VA that there is no further 
evidence to submit after VA provided a content-compliant VCAA 
notice, the failure by VA to conduct a subsequent 
readjudication is not prejudicial).  The record also shows 
that the Veteran was an opportunity to testify at a personal 
hearing during the pendency of his appeal.  Furthermore, the 
record shows that the Veteran was afforded a VA examination.  

Recognition is given to the Veteran's claim that the post-
remand VA examination dated in May 2008 was inadequate.  He 
argues that his examination was cursory at best.  Similarly, 
his representative asserts that the examiner failed to 
properly take into account the Veteran's history of an in-
service knee injury.  He also argues that the examiner's 
review of the record was insufficient.  He notes that the 
examiner reported the Veteran to be "59.5 inches tall" when 
examinations as recent as 1999 showed him to be 73 inches 
tall.  

The Board finds the December 2008 examination adequate, 
however.  The Board has reached this conclusion because the 
examiner, after a detailed review of the record on appeal, 
with numerous citations to the evidence in the record and an 
examination of the claimant, provided an answer to the 
questions asked by the Board in the April 2008 Remand.  
Further, while the Veteran's representative pointed out an 
error in the examination, namely the claimant's height was 
not correctly reported, the Board notes that the examiner 
actually reported the Veteran's height as 69.5 inches, which 
represents a far less discrepancy than the "59.5" that the 
representative observed.  Moreover, there is no objective 
evidence that a discrepancy in reporting the Veteran's 
height, if there was one, materially affected the credibility 
of the opinion provided by the examiner.  Put another way, 
there has been no showing of how the Veteran was prejudiced 
by this one error by the VA examiner.  Therefore, the Board 
finds that a remand for a new VA examination is not required.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claim's files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claim

The Veteran contends that his left knee disability status 
post left knee replacement was caused by his military 
service.  It is also requested that the Veteran be afforded 
the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Arthritis, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  


Additionally, the law also provides that, in the case of any 
Veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to service incurrence under 38 C.F.R. § 3.303(a), service 
treatment records include a December 1966 treatment record 
that reports that the Veteran hurt his knee the previous 
night and it continued to be painful.  The record, however, 
does not say which knee was injured or provide a diagnosis.  
Thereafter, an August 1967 treatment records noted that the 
Veteran fell evacuating a tower at Fort Benning, George and 
his left knee was swollen and painful.  This record also does 
not provide a diagnosis.  While x-rays were ordered, they do 
not appear in the record either because they were never taken 
or they have been lost.  Finally, while the Veteran's June 
1969 separation examination noted that the Veteran gave a two 
year history of recurrent left knee pain, the examiner 
reported that there was no swelling, and that the knee was 
"OK now."  A diagnosis of a chronic left knee disorder was 
not made.  Indeed, as noted in the December 2008 examination 
report, despite the subjective report of symptoms, the 
"separation examination revealed no objective findings" of 
left knee disability."  Entitlement to service connection 
for a left knee disability status post left knee replacement 
based on in-service incurrence must therefore be denied.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

In so deciding, due consideration has been given to the 
Veteran's combat status (he is the recipient of the Combat 
Infantry Badge) and the tenets of 38 U.S.C.A. § 1154(b).  
However, as noted above, there is no question as to whether 
the Veteran sustained an injury to his left knee in-service.  
Such has been established; and, the application of 
38 U.S.C.A. § 1154(b) really does not come into play.  What 
is really in question is whether that in-service injury 
resulted in a chronic knee disability in service or resulted 
in his current knee disability.  In this regard, pertinent 
case law provides that 38 U.S.C.A. § 1154(b) does not create 
a presumption of service connection for a combat veteran's 
alleged disability, and that the veteran is required to meet 
his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
As already discussed, the preponderance of the evidence fails 
to establish that the Veteran had a chronic left knee 
disability at the time of his service discharge.

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the lack of a 
diagnosis at the time of the June 1969 separation examination 
and the length of time between his separation from service in 
1969 and first being diagnosed with left knee degenerative 
joint disease and a meniscus tear in 2001 to be compelling 
evidence against finding continuity.  See private treatment 
records dated from February 2001 to August 2001; VA treatment 
records dated from March 2002 to February 2009.  
(Parenthetically, the Board notes that the record shows that 
the Veteran had a number of left knee surgeries with a total 
knee replacement taking place in 2007).  Put another way, the 
over 30 year gap between the Veteran's service discharge and 
the first evidence of treatment for a left knee disability 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that in January 2008 S.E. Goodwiller, M.D., 
P.A., opined as follows:

[The Veteran] notes that his knee 
problems began in the military in 1967 
after a fall out of a tower in which he 
injured his left knee.  The military 
records document this as well as that in 
1969 he had a two year history of knee 
pain.  It is more likely than not[,] 
greater than 51%[,] that this injury 
caused the progression that led to knee 
replacement, at least on the left side.

On the other hand, the December 2008 VA examiner, after an 
examination of the Veteran and a review of the record on 
appeal with specific reference to Dr. Goodwiller's opinion, 
opined in relevant part as follows:

. . . Despite the subjective reports of 
symptoms, [the Veteran's] separation 
exam[ination] revealed no objective [left 
knee] findings.

The [V]eteran's documentation reveals 
onset of left knee symptomatology around 
2000 which is over 30 years after service 
and after a physically demanding job; 
getting in and out of trucks, loading and 
unloading trucks.  The large body habitus 
superimposed on congenitally valus knee 
is, in and of itself, a prescription for 
degenerative disease of the lower 
extremity joints, especially the knees.  
This is born out by the fact that he 
required bilateral total knee 
replacements in 2007.

[It is l]ess likely than not [that the 
Veteran left knee disability was] caused 
by or [is] related to military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that it must give more probative value to the 
negative opinion provided by the VA examiner.  The report of 
the VA examiner included a review of the claims file along 
with a discussion/rationale of the pertinent evidence of 
record and took into account both the claimant's post-service 
employment and the large gap in time between the Veteran's 
separation from military service and first seen complaining 
of a left knee disorder.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  On the other 
hand, the opinion from Dr. Goodwiller's opinion failed to 
account for the fact that the claimant had a physically 
demanding job after service, that the Veteran had an 
essentially normal service discharge examination, and the 
post-service record are negative for complaints, diagnoses, 
or treatment for a left knee disorder for the over 30 years 
following the  in-service left knee injury - until 2001, when 
they first document his treatment for a meniscus tear and 
degenerative joint disease.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (holding that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  Moreover, Dr. Goodwiller did not 
provide a basis for his opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (whether the physician 
provides the basis for his opinion goes to the weight or 
credibility of the evidence).  As such, the opinion from Dr. 
Goodwiller is not credible.

With respect to the Veteran's own contentions that he has 
been suffering from chronic left knee problems since service 
discharge or that his current left knee disability is related 
to his in-service injury, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the Veteran's lay 
statements are outweighed by the service discharge 
examination (showing a normal knee), post-service treatment 
records (indicating a disorder that began years after 
service), and the VA medical opinion cited above.  The Board 
finds it to be particularly significant the veteran first 
filed a claim for service connection for left knee disability 
in July 2004, over three decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  Moreover, the Veteran and his 
representative as lay persons are not competent to diagnosis 
the claimant with a chronic left knee disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The claim of 
having problems with a left knee pain since service is 
contrary to what is found in the in-service and post-service 
medical records including the June 1969 separation 
examination.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for a 
left knee disability for decades post-service, than the 
Veteran's claims.  

Therefore, the Board finds that service connection for a left 
knee disability status post left knee replacement is not 
warranted based on the initial documentation of the 
disability after service because the weight of the competent 
and credible medical evidence is against finding a causal 
association or link between the post-service disorder and an 
established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).


Likewise, the Board finds that service connection is not 
warranted for a left knee disability on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with arthritis in the first 
post-service year.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
left knee disability status post left knee replacement.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability status post 
left knee replacement is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


